Citation Nr: 0612838	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-31 595	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina 


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for bilateral pes planus and calluses has 
been received.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active service from August 1952 to July 1954.

Historically, in an  August 1954 decision, the RO denied 
service connection for bilateral pes planus and calluses.  
The veteran was notified of the decision that same month, but 
did not initiate an appeal. 

In its February 2002 rating decision, the RO reopened the 
veteran's claim for service connection for bilateral pes 
planus and calluses but denied the claim on its merits.  The 
veteran initiated an appeal, but did not perfect the appeal 
with a timely filed Substantive Appeal.  

In July 2003, the veteran sought to reopen his claim for 
service connection for bilateral pes planus and calluses.

The present matter comes before the Board of Veteran Appeals 
(Board) on appeal of a January 2004 rating decision that 
declined to reopen the veteran's claim for service connection 
for bilateral pes planus and calluses on the grounds that new 
and material evidence to reopen the claim had not been 
received.  The veteran filed a Notice of Disagreement (NOD) 
in June 2004, the RO issued a Statement of the Case (SOC) in 
August 2004, and the veteran filed a Substantive Appeal, (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) that same 
month.  

The Board notes that the veteran withdrew his request for an 
RO hearing in a document received by the RO in January 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a February 2002 rating decision, the RO reopened the 
veteran's claim for service connection for bilateral pes 
planus and calluses, but denied it on its merits; after 
receiving notice of the denial, the veteran initiated an 
appeal, but did not perfect an appeal with a timely filed 
Substantive Appeal.  

3.  None of the new evidence associated with the claims file 
since the February 2002 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for bilateral pes planus and calluses, or 
raises a reasonable possibility of substantiating the claim 
for service connection for bilateral pes planus and 
calluses..


CONCLUSIONS OF LAW

1.  The February 2002 RO decision that denied the veteran's 
claim for service connection for bilateral pes planus and 
calluses is final.  38 U.S.C.A. §  7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  As evidence received since the RO's February 2002 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for bilateral pes 
planus and calluses are  not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. §  3.159 (b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (c).

The Board points out that, the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title." 38 U.S.C. § 5103A(f).  Because, 
as explained in more detail below, new and material evidence 
to reopen the veteran's claim for service connection for a 
bilateral pes planus and calluses has not been received, it 
does not appear that the duty to assist provisions of the Act 
are applicable to the request to reopen the claim.  

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen has been accomplished.

In a July 2003 pre-rating notice letter, the January 2004 
rating decision, and the August 2004 SOC, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, and the bases for the denial of the 
claim; the SOC addressed the evidence that had been 
considered in connection with the appeal, up to that point.  
After each, they were afforded ample opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit information and evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  In this case, the Board notes that the RO included 
the criteria for reopening a previously denied claim in the 
pre-rating July 2003 notice letter. See July 2003 notice 
letter page two.  The claims file reflects that this criteria 
was reiterated in the August 2004 SOC (which included 
citation to the correct version of 38 C.F.R. §3.156 
applicable to the veteran's claim).  Further, the January 
2004 rating decision and August 2004 SOC, in particular, 
identified the basis for the prior denial (the lack of 
medical evidence showing that  the  veteran's  pre-existing 
bilateral pes planus and calluses were aggravated beyond 
normal progression by the veteran's military service), and 
how the record continues to be devoid of medical evidence 
establishing a nexus between current foot disability and 
service.  Hence the RO has informed the veteran of the 
evidence necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  

The Board also finds that the July 2003 pre-rating notice 
letter, satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the July 2003 pre-
rating notice letter, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies; requested that the veteran identify and provide the 
necessary releases for any medical providers from whom he 
wanted the RO obtain and consider evidence; and invited the 
veteran to submit any additional evidence in support of his 
claim.  A subsequent November 2003 letter specified that the 
veteran had a one-year period to submit the previously 
requested evidence and information.
In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent private medical 
treatment records and lay statements that he had in his 
possession.  As such, and given the RO's instructions to him, 
noted above, the Board finds the veteran has been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly,  and on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the January 2004 rating action on appeal.  
However, the Board finds that any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  In this regard, as indicated above, in the 
July 2003 notice letter, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claim.  
Moreover, the August 2004 SOC notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
After the notice letter, the veteran had more than one year 
to respond before his claim was readjudicated (as reflected 
in the August 2004 SOC), and he was afforded another period 
to respond after the issuance of the SOC.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp, 159 F.3d at 549; 38 C.F.R. § 20.1102 .

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  However, as 
the Board's decision herein denies the veteran's petition to 
reopen his claim for service connection for bilateral pes 
planus and calluses , the underlying claim for service 
connection is not reached, and no disability rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any 
claim on appeal.  The Board notes initially, that, the 
veteran's service enlistment medical examination report, 
transfer medical examination report, and service medical 
records (SMRs) have been obtained and associated with the 
claims file.  Likewise, VA and private medical records have 
been associated with the claims file, and that the veteran 
has been given opportunities to submit evidence to support 
his claim.  In a July 2003 statement, the veteran reported 
that he is unable to obtain additional lay statements because 
his service buddies are deceased.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent records, 
in addition to those noted above, that need to be obtained.  
In short, the Board is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).   

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.



II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As indicated above, the veteran's claim for service 
connection for bilateral pes planus and calluses previously 
has been considered and denied.  Most recently, in February 
2002, the RO reopened the claim, but denied it on the merits.  
At the time of the February 2002 RO decision, the evidence of 
record included the service medical records (SMRs).  The RO 
also considered various treatment reports, to include those 
from Carolina Hospital System, dated from 1999 to 2001; , 
Stuart A. Greenburg, M.D., dated  from 1992 to 2001; record 
from the Columbia VA Medical Center (VAMC), dated in 2001.  
The RO reopened the claim on the basis of the 2001 reports 
from the Columbia VAMC that indicated that the veteran 
experienced metatarsalgia, and the reports of Dr.  Weber 
reflecting treatment for hallux valgus (post-service foot 
diagnoses)..   However, the RO denied the claim on its merits 
because there was no evidence showing that the pre-existing 
foot condition was aggravated beyond normal progression by 
the veteran's military service.

The veteran filed an NOD with the denial in March 2002, and 
the RO issued a SOC in August 2003.  However, the veteran did 
not perfect the appeal with a timely filed Substantive 
Appeal.  As such, the February 2002 decision is final as to 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103. 

The present claim was initiated in July 2003.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial of 
the claim was the February 2002 rating decision.  
Furthermore, for purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's February 
2002 rating decision includes Columbia VAMC medical records, 
dated from September 2001 to July 2003; and additional 
statements by the veteran and his representative contending 
that the veteran's bilateral pes planus and calluses were 
aggravated by service.

The medical records received are new in the sense that they 
were not previously before agency adjudicators.  However, 
none of this evidence is material for purposes of reopening 
the claim. 

Although there are several VA outpatient records reflecting 
the veteran's complaint of chronic pain, calluses and 
bunions, none of these records include any medical comment 
that any such problems are the result of in-service 
aggravation of a pre-existing foot disability, or that any 
such problem is otherwise medically related to service; in 
fact the treatment records include no medical comment as to 
etiology at all..  The medical evidence received also 
reflects  that,, in November 2002, the veteran underwent a 
left bunionectomy (Austin/Keller with Pin Procedure) at the 
Columbia VAMC.  The examiner reported an unremarkable 
recovery.  Post operatively, the veteran was able to perform 
essential daily activities and he reported an improvement in 
the foot condition.  Again, however, the physician provided 
no comment as to etiology of the left bunion.  

The only additional evidence associated with the claims file 
consists of the veteran's (and his representative's) lay 
assertions.  Aside from the question of whether the veteran's 
assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that, as the veteran and his representative are each a 
layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter, neither 
is competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on medical matters-to 
include the diagnosis of a specific disability, or opinion as 
to the etiology of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, resolution of an issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the 
requirements to reopen the claim for service connection for 
bilateral pes planus and calluses are not met, and the 
February 2002 denial remains final.   As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER 

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for bilateral pes 
planus and calluses is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


